Citation Nr: 0714019	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-07 702	)	DATE
	)
	)


THE ISSUE

Whether an August 20, 2004, decision of the Board of 
Veterans' Appeals (Board), which, in pertinent part, denied 
service connection for disabilities of the left testicle, 
salivary gland and throat, all to include as secondary to 
exposure to ionizing radiation, should be reversed on the 
basis of clear and unmistakable error (CUE). 



REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The moving party is a veteran who had active service from 
January 1944 to May 1946 and from September 1950 to July 
1951.  An August 20, 2004, Board decision, in pertinent part, 
denied service connection for disabilities of the left 
testicle, salivary gland and throat, all to include as 
secondary to exposure to ionizing radiation.  The moving 
party appealed that determination to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2006, the 
Court dismissed the moving party's appeal, finding that the 
moving party had abandoned his claim by not raising any 
argument with respect to the specific matters on appeal.  The 
instant claim of CUE in the August 2004 Board decision was 
filed in September 2004.

An October 2006 statement by the moving party's 
representative clarified the subject of the motion (and 
specifically withdrew and further inferred allegations of 
CUE) and raised the issue of entitlement to an increased 
rating for anxiety disorder with chronic pain syndrome, 
depression with post-traumatic stress disorder.  Since this 
last matter has not been developed for appellate review, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an August 20, 2004, decision the Board, in pertinent 
part, denied service connection for disabilities of the left 
testicle, salivary gland and throat, all to include as 
secondary to exposure to ionizing radiation.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on August 20, 2004, or that the Board incorrectly 
applied statutory or regulatory provisions at that time such 
that the outcome of the claims would have been manifestly 
different but for the error.




CONCLUSION OF LAW

There was no CUE in the August 20, 2004, Board decision's 
denial of service connection for disabilities of the left 
testicle, salivary gland and throat.  38 U.S.C.A.  § 7111; 38 
C.F.R. §§ 20.1400, 20.1403. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), amended VA's duties to notify and to assist 
a claimant in developing information and evidence necessary 
to substantiate a claim.  However, the provisions of the VCAA 
do not apply to motions seeking revision of a Board decision 
based on CUE.  Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001).

II.  CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400.

A motion to review a prior final Board decision on the basis 
of CUE must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20. 1404(b); see also Simmons v. 
Principi, 17 Vet. App. 104 (2003).
CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 
(1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board 's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(b) and (c); see also 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

III.  Laws and Regulations in Effect at the Time of the 
August 20, 2004, Board Decision

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In addition, there are some cancers, which are presumptively 
service connected under the provisions of 38 U.S.C.A. § 
1112(c) (West 2002) and 38 C.F.R. § 3.309(d) (2004).  This 
provision applies only to veterans who participated in 
radiation-risk activity.  The requirement of radiation-risk 
activity, means participation in a test involving the 
detonation of a nuclear device, the occupation of Hiroshima 
or Nagasaki, Japan from August 1945 to July 1946, or presence 
during service at diffusion plants in Ohio, Kentucky, or 
Tennessee, processing radiation before 1992.  

Moreover, under 38 C.F.R. § 3.311 (2004), "radiogenic 
diseases" may be service connected provided that certain 
conditions specified in that regulation are met.  Under 38 
C.F.R. § 3.311(b) (2004), a "radiogenic disease" means a 
disease that may be induced by ionizing radiation and the 
list of recognized radiogenic diseases include cancers, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, and tumors of the brain and central nervous 
system.  The determination of whether a disease is radiogenic 
is based on scientific or medical studies that show a 
significant statistical association between a particular type 
of exposure and a specific disease.  38 C.F.R. § 1.17 (2004).

Furthermore, service connection can be established on a 
direct basis under the provisions of 38 U.S.C.A. § 1110 (West 
2002) and 38 C.F.R. § 3.311(b)(4) (2004), that is, proving 
that exposure during service actually caused the specific 
adverse health effect.


IV.  Factual Background

The veteran's service medical records contain no complaint, 
history, or finding of a testicular, glandular or throat 
abnormality, with the exception of an October 1950 service 
medical record which shows a complaint of pain over the left 
testicle and a negative examination.  Service personnel 
records show that for his second period of service the 
veteran was assigned to an anti-aircraft gun battery, and was 
separated from service from Camp Hanford, Washington.  

VA treatment records disclose that, in August 1979, chronic 
epididymitis of the left testicle was first documented, and 
in August 1981, the veteran was hospitalized for left 
testicular pain and had a left epididymectomy.  

An August 1980 VA hospitalization report that shows that the 
veteran was hospitalized for a history of an enlarged right 
submaxillary gland, which was first found in November 1979.  
History included radiation exposure in the 1950s in the 
vicinity of a plutonium plant.  A saliogram revealed 
destruction of the ductal system with saliadenitis.  The 
gland was surgical removed.  On the pathological report, 
there was no pathological diagnosis.  The removed tissue was 
subsequently referred to as benign.  In November 1982, the 
left submaxillary gland was removed.  On the pathological 
report, the diagnosis of the removed tissue was left 
submaxillary gland.  The term "submandibular" was also used 
to describe the effected glands.  

VA records also disclose that in December 1981 a mass above 
the sternum was found.  It was described as a lipoma and 
surgically removed in March 1982.  

On VA consultations in December 1984 and March 1988, the 
impressions were insufficient saliva with the excision of two 
glands and sicca-type symptoms without evidence of tumor or 
mass.  On VA examinations in April 1988, absence of the left 
epididmis, probably secondary to left epididymectomy, was 
diagnosed.  There were scars in the right and left 
submandibular regions and a scar in the suprasternal region, 
which the veteran had referred to as the site of a throat 
tumor.  The diagnosis included no evidence of cancer.  

A December 1989 Congressional report discloses that between 
1945 and 1951 significant quantities of radioactive particles 
leaked from the Hanford site.  In 1992, the research director 
for a study on the effects of low-level radiation at the 
Hanford site stated that it was possible to conclude from 
existing documents that military personnel who served at 
Hanford were exposed to radiation.  

On VA examination in June 1993, the diagnosis was 
submandibular salivary gland excision with decreased salivary 
flow.  

VA records disclose that in 1994 the veteran was seen for 
occasional left testicular pain and swelling of the 
submandibular salivary gland.  

In 1996, the veteran submitted several documents, pertaining 
to the Hanford environmental dose reconstruction project and 
a summary of a radiation dose estimate for radioactive 
materials released from Hanford.  In 1999, the veteran 
submitted a publication describing the exposure of military 
personnel to radiation, who had been stationed at Camp 
Hanford.  The document discloses that, in March 1950, the 
Army began to station troops to operate anti-aircraft gun 
emplacements and to provide security for the Hanford site.  
The veteran provided a 1999, personalized dose estimate of 
radiation exposure between 70 millirad and 780 millirad to 
the thyroid from radioactive material released from the 
Hanford site.  The dose estimate was provided as part of a 
public service program of the states of Washington, Oregon, 
and Idaho in cooperation with the Center for Disease Control 
and Prevention (CDC).  The veteran also submitted several 
governmental-sponsored reports, including a videotape, 
pertaining to dose estimates of the amount a radiation 
released from the Hanford site and the health-risks of such 
exposure.  

In a September 2002 statement, a university professor and 
physician of public health informed the veteran that the 
health effects of exposure to plutonium included cancer of 
the lung, liver, bone, and bone marrow.  In an October 2002 
statement, a VA physician in the Office of Public Health and 
Environmental Hazards informed the veteran that, according to 
a CDC report, it was likely that veterans stationed at 
Hanford, Washington, between 1944 and 1961, may have been 
exposed to ionizing radiation..  
In the August 20, 2004, decision, the Board denied service 
connection for disabilities of the left testicle, salivary 
gland and throat, all to include as secondary to exposure to 
ionizing radiation.  In denying service connection, the Board 
found that there was no evidence that the veteran 
participated in any of the radiation-risk activities noted 
above.  The Board also noted that neither a testicular 
disability, diagnosed as epididymitis, salivary gland 
disability with removal of submaxillary or submandibular 
salivary glands, nor a throat disability, diagnosed as a 
lipoma, is listed as a radiogenic disease under 38 C.F.R. § 
3.311(b).  

The Board also found that the veteran had submitted competent 
scientific evidence of exposure to ionizing radiation and a 
dose estimate of radiation exposure between 70 millirad and 
780 millirad to the thyroid.  However, none of the medical 
and scientific documents, reports, or studies establish 
actual direct causation between this type of exposure and a 
left testicular disability, diagnosed as epididymitis, a 
salivary gland disability with removal of the submaxillary or 
submandibular salivary glands, or a throat disability, 
diagnosed as a lipoma.  Moreover, the Board found that there 
is no medical evidence suggesting that salivary gland 
disability or lipoma was present in service or until years 
thereafter or medical evidence of a nexus between these 
disabilities and service.  As for residuals of left 
testicular disability, diagnosed as epididymitis, while a 
single episode of left testicular pain was noted during 
service, it was not associated with epididymitis.  After 
service, epididymitis was first documented in 1979, almost 30 
years after the single episode in service, and there is no 
medical evidence suggesting that the current disability is 
associated with the condition noted during service or 
otherwise suggesting that the current disability is 
etiologically related to service.

V.  Analysis

The Board has carefully reviewed the arguments by the moving 
party and his representative (in the September 2004 CUE 
Motion and the October 2006 Brief by the representative) as 
to why they believe the August 20, 2004, Board decision 
contained CUE.  The moving party argues that "all the 
evidence have [sic] not been reviewed or properly 
considered."  Specifically, the moving party points out that 
he submitted "information from many expert sources" in 
support of his claim..  The moving party's representative 
clarified:

Based on our review of the veteran's 
writings and our extensive conversations 
with the veteran, we now inform the Board 
that it is the veteran's intention to 
petition for review of ONLY the three 
radiation claims, including disabilities 
of the left testicle, salivary gland, and 
throat.  Review of the other six issues 
for CUE is not requested . . . and any 
such perceived motion is expressly 
clarified and withdrawn.

The moving party claims error in the Board's August 2004 
decision contending that the Board did not consider the 
expert evidence he submitted pertaining to the amount of 
radiation released at the Hanford site and the health-risks 
of such exposure.  Review of the August 2004 decision reveals 
that the Board considered such evidence but, in weighing the 
evidence, noted that none of the medical and scientific 
documents, reports, or studies establish actual direct 
causation between this type of exposure and a left testicular 
disability, diagnosed as epididymitis, a salivary gland 
disability with removal of the submaxillary or submandibular 
salivary glands, or a throat disability, diagnosed as a 
lipoma.  The Board also noted that the fact that the claimed 
disabilities are not on the list of radiogenic diseases means 
that there is not even competent medical or scientific 
evidence of a significant statistical association between 
this type of exposure and the claimed disabilities (which is 
a lesser standard than that to prove actual causation).  The 
moving party's disagreement with how the Board weighed such 
facts is insufficient to demonstrate CUE in the August 2004 
decision.  Mere disagreement with the Board's evidentiary 
conclusions cannot amount to a valid CUE claim.  

For the reasons and bases expressed above, the Board finds 
that the August 20, 2004, decision did not contain CUE.  
Accordingly, the motion is denied.




ORDER

The motion for revision of the August 20, 2004, Board 
decision denying service connection for disabilities of the 
left testicle, salivary gland, and throat on the grounds of 
CUE is denied.



                       
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



